Citation Nr: 1534766	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2013 and January 2014, additional ongoing VA treatment records were associated with the Veteran's electronic claims file.  A waiver of initial RO consideration as not been received pertaining to these records.  Nevertheless, as the information contained in the newly obtained ongoing VA treatment records is duplicative of, or of such a similar nature to, information contained VA treatment records associated with the claims file prior to issuance of the July 2011 supplemental statement of the case, the Board finds that a waiver is not necessary as the evidence does not have a separate bearing on the appellate issues.  See 38 C.F.R. § 20. 1304(c). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event in service. 






CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's notice requirements were satisfied by a March 2010 letter sent to the Veteran prior to the September 2010 initial adjudication of the claim, which advised the Veteran of the criteria for establishing service connection for hearing loss.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records.  VA has also obtained all relevant VA and private treatment records identified by the Veteran.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See 38 C.F.R. § 3.159(c). 

The Veteran was afforded a VA audiology examination in August 2010 and in June 2011 an addendum etiological opinion was obtained pertaining to the Veteran's claimed right ear hearing loss disability.  The examination report shows that the VA examiner recorded the Veteran's reported medical history as well as findings from clinical evaluation.  The VA examiner provided a medical conclusion on the etiology of the Veteran's claimed right ear hearing loss disability supported by rational statement based on a review of the claims file and examination.  A review of the August 2010 VA examination report and the June 2011 addendum opinion shows that the examiner based her medical conclusions off a review of the claims folder, including the Veteran's service treatment records, the Veteran's reported medical history, and the clinical findings from the examination.  The examiner also cited a review of medical literature in support of her medical conclusions.  The Board finds no reason to doubt the adequacy of the examination report and opinion for VA adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the report of the VA examination and the addendum etiological opinion are based upon review of the claims file and the Veteran's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination and opinion are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.

Service Connection 

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the Veteran seeks entitlement to service connection for right ear hearing loss.  He contends that his current right ear hearing loss disability had onset during or is otherwise related to excessive military noise exposure during his period of active military service.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted, the Veteran contends that he has right ear hearing loss as a result of excessive military noise exposure during his period of active service.  He contends that he was exposed to extended periods of acoustic trauma from weapons while serving as a basic artilleryman.  He has reported chronic excessive noise exposure during service from helicopters, gunfire and explosions without use of hearing protection.  In June 2010, the Veteran submitted documentation pertaining to him being awarded the Army Commendation Medal for exceptionally meritorious service in support of allied counterinsurgency operations in Vietnam from March to June 1968.  In an accompanying statement, he indicated that he was exposed to noise from mortar fire on a daily basis.  He has reported problems understanding what is said.

The Veteran's DD Form 214 confirms that his military occupational specialty was a basic field artilleryman.  His military decorations include a sharpshooter badge (rifle).  The Veteran's service personnel records show that he underwent basic combat training from August to November 1967.  He served in Vietnam from February 1968 to February 1969 as an ammo handler and HV truck driver with participation in the Vietnam TET Counteroffensive, Counteroffensive Phase IV and Phase V Campaigns.  An August 1969 Report of Physical and Mental Status on Release from Active Service shows that the Veteran's PULHES physical profile at that time for "H," which stands "hearing and ear," was rated as a "2."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.  In light of the foregoing, VA has conceded that the Veteran was exposed to excessive noise during his period of active service.  

The Board also notes that the Veteran's service personnel records indicate that his pre-service civilian occupation was labor and production on a factory assembly line producing heater parts for 4 months.  In addition, a December 1966 report of medical history for preinduction examination shows that the Veteran reported that his usual occupation at that time was farming.  Thus, it appears that the Veteran has a preservice history of occupational noise exposure.

The Veteran's service treatment records show that during pre-induction examination in December 1966, he denied any history of hearing loss and history of ear, nose, or throat trouble.  His ears were normal on clinical evaluation.  Audiometric evaluation at that time, following conversion from ASA to ISO (ANSI) units at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz was 20, 5, 5, 15, 25, and 15 decibels in the right ear.  The Veteran's "H" PULHES evaluation for hearing and ear was "1."  No defects or diagnosis pertaining to the Veteran's hearing were noted and he was deemed qualified for induction.  A June 1969 report of medical history for the purpose of separation shows that the Veteran again denied any history of hearing loss, as well as history of ear, nose, or throat trouble.  His ears were normal on clinical evaluation.  Audiometric evaluation at that time at the frequencies of 500, 1000, 2000, and 4000, Hertz was -5, -5, -5, and 25.  No numerical value was provided at the frequency of 3000 Hertz in either ear.  The Veteran's "H" PULHES evaluation for hearing and ear was "2;" however, no defects or diagnosis pertaining to the Veteran's hearing were noted and he was deemed qualified for separation.  

In that regard, it is significant to note that comparison of audiometric findings obtained during the Veteran's December 1966 pre-induction and his June 1969 separation examinations shows a 20 decibel threshold shift in hearing acuity at the frequency of 4000 Hertz in the left ear and a 5 decibel threshold shift in hearing acuity at the frequency of 4000 Hertz in the right ear.  Otherwise, there were no positive decibel threshold shifts in hearing acuity at the frequencies of 500, 1000, or 2000 Hertz in either ear.  As audiometric findings were not provided for either ear at the frequency of 3000 Hertz during separation examination, it cannot be determined whether he experienced any threshold shift in hearing acuity at 3000 Hertz.  

The file contains no record of complaints, findings or diagnosis of hearing loss in either ear until decades after the Veteran's separation from active service.  The first evidence of his claimed hearing loss disability comes from report of a private audiological evaluation dated in March 2009, which reflects that the Veteran has a current bilateral hearing loss disability for VA purposes, see 38 C.F.R. § 3.385, and contains notation that his hearing loss is consistent with history of noise exposure to artillery during service in the Army.  

VA treatment records continue to show the presence of a bilateral hearing loss disability, however, they contain no opinion as to the likely etiology of the Veteran's current hearing loss disability.  During a September 2009 VA Fee Basis audiology consultation the Veteran reported that he began to notice difficulty hearing approximately 20 years prior (i.e., 1989), worse in his left ear.  A positive history of military noise exposure from helicopters, trucks, gunfire, mortars and tanks without the use of hearing protection was noted, as well as occupational noise exposure as a truck driver.  Recreational noise exposure was denied.  

In August 2010, the Veteran was afforded a VA audiology examination.  Audiometric findings confirmed the presence of a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Diagnoses were normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The Veteran indicated that he has problems understanding what is said.  He reported that hearing loss first started when he returned from overseas.  He reported chronic excessive noise exposure during service from helicopters, gunfire and explosions without use of hearing protection.  The examiner indicated that the Veteran has a positive history of military noise exposure and possibly some occupational noise exposure.  The Veteran denied any familial history of hearing loss, history of ear disease, and head or ear trauma.  

Following a review of the claims file, the examiner opined that the Veteran's left ear hearing loss was at least as likely as not permanently aggravated by his military noise exposure.  She reasoned that left ear audiometric findings showed mild hearing loss at 4000 Hertz at induction and moderate hearing loss at 4000 Hertz at separation with a 25 decibel (prior to conversion from ASA to ISO (ANSI) units) change in threshold at 4000 Hertz during service.  The examiner further opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of his military noise exposure.  She reasoned that audiometric findings indicate that the Veteran had normal hearing in the right ear with no significant change in hearing between induction and separation.  

During VA psychiatric examination in January 2011, the Veteran's reported occupational history included construction, welding, truck driving, and various factory jobs.  

In June 2011, an addendum etiological opinion pertaining to the Veteran's claimed right ear hearing loss disability was obtained from the August 2010 VA examiner to address the Veteran's contention in his March 2011 substantive appeal that while a right ear hearing loss disability was not shown during service, his current right ear hearing loss may nevertheless be related to his history of military noise exposure during service.  

In June 2011, the examiner acknowledged that the absence of a hearing loss disability during service is not dispositive of whether a current hearing loss disability is related to service.  She acknowledged that there need only be credible evidence of acoustic trauma during to significant noise exposure and medically sound basis upon which to attribute a post-service hearing loss disability to the in-service acoustic trauma, as opposed to intercurrent causes.  In that regard, the examiner acknowledged the Veteran's report that hearing loss began during service upon returning from overseas.  She also acknowledged his history of excessive military noise exposure during service without the use of hearing protection.  She stated that the Veteran also reported occupations such as building gas heaters and welding from work without use of hearing protection.  She observed that VA audiology consultation in September 2009 documented the Veteran's reported noise exposure from driving a semi-truck as well, and his reported onset of tinnitus immediately following his discharge from service and onset of hearing loss about 15 years later than that.  

Following an additional review of the record, the examiner stated that her opinion regarding the Veteran's right ear hearing loss due to miliary noise exposure remains unchanged as it seems less likely than not that his right ear hearing loss is due to his military noise exposure.  She reasoned that while there is evidence of significant military noise exposure, no medically sound evidence was found or known to her that would suggest that hearing loss found later began during service or is a result of in-service noise exposure.  She reiterated that comparison of the Veteran's pre-induction and separation audiograms showed no significant changes in his right ear hearing, and both showed clinically normal right ear hearing.  She stated that per the Institutes of Medicine Report of Noise and Military Service (p. 47), there is not sufficient evidence to support delayed onset hearing loss long after cessation of noise exposure.  In fact, recovery to stable levels of hearing generally occurs within 30 days of noise exposure cessation.  The examiner stated that while the etiology of the Veteran's current right ear hearing loss cannot be determined with certainty, normal hearing at separation from service would indicate that military noise is not a likely cause.  She stated that the Veteran's current right ear hearing loss is more likely due to other intervening noise exposure that has been reported, in addition to general effects of aging that have been well documented in a number of studies, to include Cruikshanks et al. 1998.  

On review, the record clearly shows that the Veteran has a currently diagnosed right ear hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  As such, the first element is met for service connection for right ear hearing loss.

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra.  

The Veteran's service treatment records do not indicate that he complained about hearing impairment or sought treatment for any ear-related problems during service.  In-service audiometric findings do not demonstrate a right ear hearing loss disability for VA purposes.  Moreover, during separation examination, the Veteran's ears were evaluated as normal and he denied any hearing loss and ear, nose or throat problems.  While the Veteran's "H" PULHES evaluation for his ears and hearing was noted to deteriorate from "1" during pre-induction examination to "2" during separation examination, there is no indication that such evaluation pertained to the Veteran's right ear.  As noted by the VA examiner, comparison of in-service audiometric findings is significant for a significant threshold shift at 4000 Hertz in the left ear, however, she stated that there was no significant threshold shift in the right ear.  Moreover, no defect or diagnosis pertaining to hearing was noted during separation examination.  

Nevertheless, the Veteran's reported noise exposure during service is conceded in light of his MOS as a field artilleryman, which the Department of Defense had determined to involve a probable hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established.  The Board therefore finds that the Veteran was exposed to acoustic trauma during service and element (2), in-service injury, is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current right ear hearing loss and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the appellant was provided with a VA audiology examination in August 2010, in which the examiner provided medical opinions against the claim that his right ear hearing loss is etiologically related to his period of active military service.  In June 2011, the examiner again reviewed the claims file and the Veteran's contentions and provided an addendum opinion as to the etiology of the Veteran's hearing loss with additional supporting rationale, citation to pertinent medical and lay evidence of record, and citation to pertinent medical literature in support of her opinion.  The Board finds the August 2010 VA examination report and the January 2011 addendum etiological opinion to be highly probative, as they are based on a thorough review of the Veteran's medical records and his contentions.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Board has considered the credibility and probative value of the March 2009 private medical statement, which supports the Veteran's claim of entitlement to service connection for right ear hearing loss.  Notably, the Board may favor one medical opinion over another provided that it offers an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board gives greater weight of probative value to the August 2010 and June 2011 medical opinions from the VA examiner; those opinions are based on a review of the entire claims folder and the examiner provided a clear and thorough explanation in support the medical conclusions.  See Owens, 7 Vet. App. at 433.  In contrast, it appears that the March 2009 private medical statement is based solely on the Veteran's reported medical history and it does not consider the other medical evidence of record.  Notably, there is no indication that the March 2009 private medical statement considered audiometric findings obtained during service or the Veteran's report of medical history during separation examination in which he denied experiencing hearing loss.  Moreover, the physician did not did not provide any supporting rationale for his conclusion that the Veteran's hearing loss is consistent with his history of military noise exposure during service, nor is there any indication that the Veteran's history of occupational and recreational noise exposure prior to and following discharge from service was considered.

Although medical opinions can be based on the reported medical history, the Board must access the credibility of the reported statements upon which the opinion is based.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has reason to doubt the Veteran's credibility in this matter, and his reported history may not be used as a basis to support the March 2009 private medical statement.  The Veteran's reports of onset of his noticeable hearing loss have not always been consistent.  In this regard, his June 1969 report of medical history prior to separation shows that the Veteran specifically denied any symptoms of hearing loss at that time.  During VA fee basis audiology consultation in September 2009, he reported that he noticed difficulty hearing approximately 20 years prior.  During the August 2010 VA examination, the Veteran reported that his hearing loss first started during service when he returned from overseas.  

The Board does not find the Veteran's assertions of onset of right ear hearing loss of probative value given his statement during separation examination in 1969.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds his competent assertions of onset of right ear hearing loss during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Veteran's reported statements are not considered fully credible, and the March 2009 medical opinion that was based on those statements loses probative value.  See Owens, 7 Vet. App. 429 at 433.

Therefore, after a careful review of the Veteran's claims file the Board finds that the VA examiner's negative medical nexus opinions are more probative in this matter, which weigh heavily against the claim.

To the extent that the Veteran himself or his representative contends that a medical relationship exists between his current right ear hearing loss disability and his military service, the Board again acknowledges that the appellant is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's current right ear hearing loss disability, and any instance of his military service, to include noise exposure therein, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only a speculative statement regarding the relationship between his in-service noise exposure and his current right ear hearing loss disability.  In his March 2011 substantive appeal, he asserted that not all conditions present themselves for years after service.  In contrast, the VA examiner provided a detailed rationale in support of the opinions that the Veteran's current right ear hearing loss is not related to service and cited to relevant medical evidence and medical literature in support of her opinions.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current right ear hearing loss disability is due to any event or injury that occurred during his active military service. 

Also, consideration is given to the multi-year gap between the Veteran's discharge from active duty service (1969) and the first evidence of hearing loss in 2009, approximately four decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Therefore, element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current right ear hearing loss disability is etiologically related to his period of active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for right ear hearing loss is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


